UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11983 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 59-3359111 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer ¨Accelerated Filer þNon-accelerated Filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ As of July 29, 2008, there were8,256,934 shares of the Registrant’s common stock, $.10 par value, outstanding. FPIC Insurance Group, Inc. Table of Contents to Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2008 Page Part I Financial Information Item 1. Financial Statements · Unaudited Consolidated Statements of Financial Position as of June 30, 2008 and December 31, 2007 1 · Unaudited Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2008 and 2007 2 · Unaudited Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2008 and 2007 3 · Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 4 · Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 27 Item 6. Exhibits 27 Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Financial Position (in thousands, except shares authorized, issued and outstanding) As of As of June 30, 2008 December 31, 2007 Assets Investments: Fixed income securities, available-for-sale $ 687,228 689,172 Equity securities, available-for-sale 13,885 14,912 Short-term investments 896 1,479 Other invested assets 5,564 5,494 Total investments (Note 8) 707,573 711,057 Cash and cash equivalents 48,078 70,229 Premiums receivable (net of an allowance of $300 as of June 30, 2008 and December 31, 2007) 61,115 65,221 Accrued investment income 8,195 8,439 Reinsurance recoverable on paid losses 3,985 3,458 Due from reinsurers on unpaid losses and advance premiums 134,678 144,335 Ceded unearned premiums 10,286 9,764 Deferred policy acquisition costs 9,771 9,662 Deferred income taxes 33,528 32,566 Goodwill 10,833 10,833 Other assets 9,758 11,458 Total assets $ 1,037,800 1,077,022 Liabilities and Shareholders' Equity Policy liabilities and accruals: Losses and loss adjustment expenses $ 570,848 585,087 Unearned premiums 103,850 108,894 Reinsurance payable 1,437 1,268 Paid in advance and unprocessed premiums 8,796 10,981 Total policy liabilities and accruals 684,931 706,230 Long-term debt 46,083 46,083 Other liabilities 22,294 29,112 Total liabilities 753,308 781,425 Commitments and contingencies (Note 11) Preferred stock, $0.10 par value, 50,000,000 shares authorized; none issued $ — — Common stock, $0.10 par value, 50,000,000 shares authorized; 8,410,430 and 8,949,401 shares issued and outstanding as of June 30, 2008 and December 31, 2007, respectively 841 895 Additional paid-in capital — — Retained earnings 288,561 295,586 Accumulated other comprehensive loss, net (4,910 ) (884 ) Total shareholders' equity 284,492 295,597 Total liabilities and shareholders' equity $ 1,037,800 1,077,022 See the accompanying notes to the unaudited consolidated financial statements. Form 10-
